UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54801 DELMAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) NEVADA 99-0360497 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 720-999 West Broadway Vancouver, British Columbia, Canada (Address of principal executive offices) V5Z 1K5 (zip code) (604) 629-5989 (Registrant's telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date, 23,995,236shares of common stock are issued and outstanding as of November 8, 2013. 1 Table of Contents TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). 3 Consolidated Condensed Balance Sheets as of September 30, 2013 and December 31, 2012 4 Consolidated Condensed Statements of Income and Comprehensive Income for the Three and Nine Months Ended September 30, 2013 and 2012 5 Consolidated Condensed Statement of Changes in Stockholders’ Deficiency 6 Consolidated Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012
